Exhibit 10.2

April 6, 2012

James B. Jenkins

365 Canal Street

Suite 2900

New Orleans, LA 70130

Dear Jim:

On April 6, 2012 (the “Grant Date”), the Compensation Committee (the
“Committee”) of the Board of Directors of Westway Group, Inc. (the “Company”)
granted to you a Non-Qualified Stock Option to purchase 250,000 shares of the
Company’s Class A Common Stock (“Common Stock”), at a per share exercise price
of $5.55 (the “Award” or the “Option”) pursuant to the Westway Group, Inc. 2010
Incentive Compensation Plan (the “Plan”). Your Award is subject to the terms and
conditions of the Plan (which are incorporated herein by reference) and this
letter agreement (the “Agreement”). In the event of any contradiction,
distinction or difference between this Agreement and the terms of the Plan, the
terms of the Plan will control. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them by the Plan. The number of shares
subject to the Option and the per share exercise price are subject to adjustment
as provided in Section 13 of the Plan.

The Option is fully vested as of the Grant Date and may be exercised by you at
any time on or prior to the “Expiration Date” (as defined below) upon written
notice to the Company of such exercise and your payment of the exercise price in
full at the time of exercise. To the extent not exercised by the Expiration
Date, the Option shall terminate and be forfeited with no consideration due to
you. Any shares of Common Stock acquired upon exercise of the Option will be
either issued in certificate form or in book entry form, as determined by the
Committee, and will be registered in your name with such legends as the
Committee deems appropriate.

The exercise price for any shares of Common Stock to be acquired upon the
exercise of the Option shall be paid either (a) in cash or by check at the time
the Option is exercised, (b) at the discretion of the Committee, by delivery to
the Company of other shares of Common Stock (subject to such requirements as may
be imposed by the Committee), (c) at the discretion of the Committee, by
directing the Company to reduce the number of shares of Common Stock to be
acquired upon the exercise of the Option by a whole number of shares of Common
Stock having a Fair Market Value on the date of exercise equal to the aggregate
exercise price or (d) at the discretion of the Committee, in any combination of
the foregoing.

For purposes of this Agreement:

 

  •  

“Cause” means the commission of acts of gross negligence, gross misconduct,
fraud, theft, or misappropriation against the Company, breach of fiduciary duty,
failure to follow the lawful directions of the Board or the conviction of a
felony under the law.

 

  •  

“Disability” means your inability to perform the essential duties and
responsibilities of your job with reasonable accommodation, for a continuous
period of 90 days or more, or for 120 days or more in a 12 month period, due to
a physical or mental condition, as determined by the Committee in good faith

 

  •  

“Expiration Date” means the earliest to occur of (w) October 6, 2012, (x) in the
event that your employment with the Company is terminated by you for any reason
or by the Company for



--------------------------------------------------------------------------------

 

Cause, the date of such termination of employment, (y) in the event that your
employment is terminated by the Company without Cause, the date that is 30 days
after the date of such termination of employment and (z) in the event that your
employment is terminated by the Company due to your Disability or due to your
death, the date that is 60 days after the date of such termination of
employment. Notwithstanding the foregoing, in connection with a Change in
Control occurring prior to the expiration of the Option, the Committee may, in
its sole discretion, take any of the following actions: (a) terminate the Option
immediately prior to the occurrence of a Change in Control (to the extent not
previously exercised), (b) terminate the Option in exchange for a cash payment
equal to the excess, if any, of the aggregate Fair Market Value of the Common
Stock underlying the unexercised portion of the Option at the time of the Change
in Control over the aggregate exercise price of such unexercised portion of the
Option (which cash payment shall be net of applicable withholding taxes),
(c) where the Company is not the surviving corporation, cause the surviving
corporation to assume the Option or replace it will a substantially equivalent
option or (d) take such other action as the Committee determines to be
appropriate.

Prior to your exercise of any portion of the Option, you shall not have the
rights and benefits of a holder of Common Stock, including but not limited to
the right to vote or receive dividends paid, with respect to any shares of
Common Stock subject to the Option. After you exercise a portion of your Option
and receive the applicable shares of Common Stock, you shall have the same
rights and benefits as any other holder of Common Stock with respect to the
shares of Common Stock received upon such exercise. Notwithstanding the
foregoing, you may not transfer any shares of Common Stock acquired upon the
exercise of the Option at any time during your employment with the Company
without the prior approval of the Board (with any approved transfer being
subject to insider trading rules and Company policy); provided, however, that
prior approval of transfers shall not be required with respect to gratuitous
transfers to (x) an ascendant, descendant or a sibling or (y) a trust for the
benefit of any one or more persons described in clause (x).

As a condition to the exercise of the Option, you must make appropriate
arrangements with the Company with respect to all withholding taxes due in
connection with such exercise. Such withholding taxes may be paid (a) in cash or
by check, (b) at the discretion of the Committee, by directing the Company to
withhold a whole number of shares of Common Stock that would otherwise be
received upon such exercise having a Fair Market Value on the date of exercise
equal to the withholding taxes due or (c) at the discretion of the Committee, in
any combination of the foregoing. In the event that no such arrangements are
made, the Company may use the method described in clause (b) (or such other
method that it deems appropriate) to satisfy such withholding taxes. Any
withholding in shares of Common Stock shall occur at the minimum required
withholding rates.

In the event that any payments or benefits owed to you under this Agreement or
otherwise (when combined with any other payments or benefits owed to you) would
subject you to the excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), as determined by the Company, then the payments
and benefits owed to you shall be reduced by the minimum amount necessary to
eliminate the application of such excise tax. Any such reduction in payments and
benefits shall be applied first against any scheduled cash payments (reduced in
the order of latest scheduled payments to earliest scheduled payments); second
against any equity or equity derivatives that are included under Section 280G of
the Code at full value rather than accelerated value, with the highest value
reduced first; third against any equity or equity derivatives included under
Section 280G of the Code at an accelerated value (and not at full value), with
the highest value reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24); and fourth against any other non-cash
benefits (reduced in the order of the latest scheduled benefit to the earliest
scheduled benefit).

 

2



--------------------------------------------------------------------------------

The Company may impose any conditions on the Award it deems necessary or
advisable to ensure compliance with the requirements of applicable securities
laws. The Company shall not be obligated to issue or deliver any shares pursuant
to this Award if, in the opinion of the Company’s counsel, all applicable laws,
regulations and national securities exchange rules have not been complied with.
Upon exercise of the Option, if requested by the Committee, you shall hold the
Common Stock so acquired for investment and not with a view of resale or
distribution to the public and you shall deliver to the Company a written
statement satisfactory to the Company to such effect.

This Agreement may be amended only by a written agreement between you and the
Company, provided that the Committee may amend the terms of this Agreement to
the extent it deems appropriate to comply with applicable law. The construction
and interpretation of any provision of this Agreement shall be final, conclusive
and binding on all persons when made by the Committee.

You may not assign or otherwise transfer any portion of your Award to any other
person and any attempt to accomplish the same shall be void. Nothing in this
Agreement shall confer on you the right to continue in the employment of the
Company or interfere in any way with the right of the Company to terminate your
employment at any time.

In the event that any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement and the Agreement shall be enforced as if the
illegal or invalid provision had not been included. All obligations of the
Company under this Agreement shall be binding upon and inure to the benefit of
any successor to the Company.

Except to the extent superseded by applicable federal law, this Agreement shall
be construed according to the laws of the state of Louisiana, without regard to
the principles of conflict of laws.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which together shall constitute one
instrument.

You must sign and return a copy of this Agreement to the Company at Westway
Group, Inc., 365 Canal Street, Suite 2900, New Orleans, LA 70130, Attention
Board of Directors. Your acknowledgement must be returned within ten
(10) business days, otherwise, the Award will lapse and become null and void.

Very truly yours,

Westway Group, Inc.

 

  /s/ Francis P. Jenkins, Jr. By:   Francis P. Jenkins, Jr., Chairman

 

ACKNOWLEDGED AND ACCEPTED /s/ James B. Jenkins James B. Jenkins Dated:        
4/6/2012            

 

3